Title: From Alexander Hamilton to Richard Harison, 26 June 1792
From: Hamilton, Alexander
To: Harison, Richard



Philadelphia June 26. 1792
Dear Sir

I shall be mindful of the intimation in your letter of the 4th instant repecting Mr. Mc Comb; so that you may be secured.
Your account some how or other has remained unsettled. The Comptroller has promised to have it speedily finished. This done, the money shall be paid without delay.
With great esteem and regard   Dear Sir   Your obedient servt
Alex Hamilton
Richard Harrison Esquire
